 

Careview Communications, Inc. 8-K [cvrs-8k_051419.htm]

 

Exhibit 10.32

 

 

FOURTEENTH AMENDMENT TO MODIFICATION AGREEMENT

 

This FOURTEENTH AMENDMENT TO MODIFICATION AGREEMENT (this “Amendment”) is made
and entered into as of May 15, 2019 (the “Amendment Effective Date”), by and
among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Holdings”), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation and a wholly owned subsidiary of
Holdings (the “Borrower”), CAREVIEW OPERATIONS, L.L.C., a Texas limited
liability company (the “Subsidiary Guarantor”), and PDL INVESTMENT HOLDINGS, LLC
(as assignee of PDL BioPharma, Inc.), a Delaware limited liability company (both
in its capacity as the lender (“Lender”) and in its capacity as Agent (solely in
such capacity as Agent, the “Agent”)) under the Credit Agreement (as defined
below).

RECITALS

A.       Reference is made to that certain Credit Agreement dated as of June 26,
2015, among Holdings, the Borrower, the Lender and the Agent (as amended,
supplemented or modified as of the date hereof (the “Credit Agreement”),
including pursuant to that certain First Amendment to Credit Agreement dated as
of October 7, 2015, that certain Modification Agreement dated as of February 2,
2018 (the “Modification Agreement”), that certain Second Amendment to Credit
Agreement dated as of February 23, 2018 (the “Second Amendment”), that certain
Amendment to Modification Agreement dated as of May 31, 2018 (the “First
Modification Amendment”), that certain Second Amendment to Modification
Agreement dated as of June 14, 2018 (the “Second Modification Amendment”), that
certain Third Amendment to Modification Agreement dated as of June 28, 2018 (the
“Third Modification Amendment”), that certain Third Amendment to Credit
Agreement dated as of July 13, 2018, that certain Fourth Amendment to
Modification Agreement dated as of August 31, 2018 (the “Fourth Modification
Amendment”), that certain Fifth Amendment to Modification Agreement dated as of
September 28, 2018 (the “Fifth Modification Amendment”), that certain Sixth
Amendment to Modification Agreement dated as of November 12, 2018 (the “Sixth
Modification Amendment”), that certain Seventh Amendment to Modification
Agreement dated as of November 19, 2018 (the “Seventh Modification Amendment”),
that certain Eighth Amendment to Modification Agreement dated as of December 3,
2018 (the “Eighth Modification Amendment”), that certain Ninth Amendment to
Modification Agreement dated as of December 17, 2018 (the “Ninth Modification
Amendment”), that certain Tenth Amendment to Modification Agreement dated as of
January 31, 2019 (the “Tenth Modification Amendment”), that certain Eleventh
Amendment to Modification Agreement dated as of February 28, 2019 (the “Eleventh
Modification Amendment”), that certain Twelfth Amendment to Modification
Agreement dated as of March 29, 2019 (the “Twelfth Modification Amendment”),
that certain Fourth Amendment to Credit Agreement dated as of April 9, 2019,
that certain Thirteenth Amendment to Modification Agreement dated as of
April 29, 2019 (the “Thirteenth Modification Amendment”) and that certain Fifth
Amendment to Credit Agreement dated as of May 15, 2019; capitalized terms used
and not defined in this Amendment shall have the meaning set forth in the Credit
Agreement.

B.       Pursuant to the Modification Agreement, as amended by the First
Modification Amendment, the Fifth Modification Amendment, the Sixth Modification
Amendment, the Seventh Modification Amendment, the Eighth Modification
Amendment, the Ninth Modification Amendment, the Tenth Modification Amendment,
the Eleventh Modification Amendment, the Twelfth Modification Amendment and the
Thirteenth Modification Amendment, the parties agreed that the term,
“Modification Termination Event” would mean the earliest to occur of: (a) the
occurrence of any Event of Default under any Loan Documents that does not
constitute a Covered Event; (b) the occurrence of any Agreement Event of
Default; (c) the Lender’s delivery to Holdings and the Borrower of a Lender
Termination Notice; and (d) May 15, 2019, subject to the Lender’s right, in its
sole discretion, to terminate the Modification Period on July 31, 2018 and May
15, 2019 (with each such date permitted to be extended by the Lender in its sole
discretion).

C.       The parties wish to enter into this Amendment to extend the first date
referred to in Recital B.(d) above from “May 15, 2019” until “September 30,
2019”. 

   

 

D.       Pursuant to the Modification Agreement, as amended by the Second
Amendment, the parties agreed that the Borrower shall obtain (i) at least
$2,050,000 in net cash proceeds from the issuance of Capital Stock (other than
Disqualified Stock) or Debt on or prior to February 23, 2018 (which obligation
Borrower satisfied by Holdings’ issuance of Debt pursuant to that certain Eighth
Amendment to Note and Warrant Purchase Agreement dated as of February 23, 2018)
and (ii) an additional $3,000,000 in net cash proceeds from the issuance of
Capital Stock (other than Disqualified Stock) or Debt on or prior to May 31,
2018 (resulting in aggregate net cash proceeds of at least $5,050,000).

E.       Pursuant to the First Modification Amendment, as amended by the Second
Modification Amendment, the Third Modification Amendment, the Fourth
Modification Amendment, the Fifth Modification Amendment, the Sixth Modification
Amendment, the Seventh Modification Amendment, the Eighth Modification
Amendment, the Ninth Modification Amendment, the Tenth Modification Amendment,
the Eleventh Modification Amendment, the Twelfth Modification Amendment and the
Thirteenth Modification Amendment, the parties agreed, among other things, to
provide that the Borrower shall satisfy its obligation to obtain financing
referenced in Recital D above by obtaining: (i) at least $2,050,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to February 23, 2018; and (ii) an additional
(A) $750,000 in net cash proceeds from the issuance of Capital Stock (other than
Disqualified Capital Stock) or Debt on or prior to July 13, 2018 and
(B) $750,000 in net cash proceeds from the issuance of Capital Stock (other than
Disqualified Capital Stock) or Debt on or prior to May 15, 2019 (resulting in
aggregate net cash proceeds of $3,550,000).

F.       The parties also wish to enter into this Amendment to reflect that
Borrower shall satisfy its obligations to obtain financing referenced in
Recital D above by obtaining: (i) at least $2,050,000 in net cash proceeds from
the issuance of Capital Stock (other than Disqualified Capital Stock) or Debt on
or prior to February 23, 2018; and (ii) an additional (A) $1,000,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to July 13, 2018 and (B) $250,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to May 15, 2019 (resulting in aggregate net cash
proceeds of $3,300,000).

G.       Pursuant to the Modification Agreement, as amended, the parties agreed
that subject to the terms and conditions set forth therein, so long as no
Modification Termination Event shall have occurred, the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the end of the Modification Period and, for the
avoidance of doubt, that the Default Rate shall not apply during the
Modification Period.

H.       Pursuant to the Modification Agreement, as amended by the Ninth
Modification Amendment, the Tenth Modification Amendment, the Eleventh
Modification Amendment, the Twelfth Modification Amendment and the Thirteenth
Modification Amendment, the parties agreed to defer the Borrower’s interest
payments that would otherwise be due to Lender on December 31, 2018 and March
31, 2019 until May 15, 2019 (the end of the extended Modification Period as
referenced in Recital C above), and to treat such deferrals of the interest
payments as a “Covered Event”.

I.       The parties acknowledge that this Amendment will extend the date of the
end of the extended Modification Period referred to in Recital H above (and the
date of the Borrower’s interest payments that would have otherwise been due to
Lender on December 31, 2018 and March 31, 2019) from May 15, 2019 until
September 30, 2019.

J.       The parties also wish to enter into this Amendment to defer the
Borrower’s interest payment that would otherwise be due to Lender on June 30,
2019 until September 30, 2019 (the end of the extended Modification Period
referred to in Recitals H and I above), and as such the parties will treat the
deferral of the June 30, 2019 interest payment as a “Covered Event”.

 2 

 

 

K.       Pursuant to the Modification Agreement, as amended by the First
Modification Amendment, the Fifth Modification Amendment, the Sixth Modification
Amendment, the Seventh Modification Amendment, the Eighth Modification
Amendment, the Ninth Modification Amendment, the Tenth Modification Amendment,
the Eleventh Modification Amendment, the Twelfth Modification Amendment and the
Thirteenth Modification Amendment, the parties also agreed that (i) the Lender
shall have a right to terminate the Modification Period (as defined in the
Modification Agreement) on July 31, 2018 and May 15, 2019 (with each such date
permitted to be extended by the Lender in its sole discretion).

L.       The parties also wish to enter into this Amendment to extend the date
for Lender to terminate the Modification Period from May 15, 2019 until
September 30, 2019.

M.        Pursuant to the Modification Agreement, as amended by the Fifth
Modification Amendment, the Eighth Modification Amendment and the Ninth
Modification Amendment, the parties also agreed that the Liquidity covenant set
forth in the Credit Agreement would be reduced to $750,000 during the
Modification Period.

N.       The parties also wish to enter into this Amendment to further reduce
the Liquidity covenant during the Modification Period from $750,000 to $0.

NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

Article I.
AMENDMENTs TO MODIFICATION AGREEMENT

Upon the Amendment Effective Date:

1.1       Modification Period. Section 2 of the Modification Agreement, as
amended by the First Modification Amendment, the Fifth Modification Amendment,
the Sixth Modification Amendment, the Seventh Modification Amendment, the Eighth
Modification Amendment, the Ninth Modification Amendment, the Tenth Modification
Amendment, the Eleventh Modification Amendment, Twelfth Modification Amendment
and the Thirteenth Modification Amendment, is amended and restated in its
entirety as follows:

“2. Modification Period. Subject to the terms and conditions set forth herein,
so long as no Modification Termination Event (as defined below) shall have
occurred, each of the Agent and the Lender agrees that the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the earliest to occur of any Modification
Termination Event (the “Modification Period”) and, for the avoidance of doubt,
that the Default Rate shall not apply during the Modification Period. As used
herein, “Modification Termination Event” shall mean the earliest to occur of:
(a) the occurrence of any Event of Default under any Loan Documents that does
not constitute a Covered Event; (b) the occurrence of any Agreement Event of
Default (as defined below); (c) the Lender’s delivery to Holdings and the
Borrower of a Lender Termination Notice (as defined below); and (d)
September 30, 2019, subject to the Lender’s right, in its sole discretion, to
terminate the Modification Period on July 31, 2018 and September 30, 2019 (with
each such date permitted to be extended by the Lender in its sole discretion).
Notwithstanding any other provision of this Modification Agreement or any other
Loan Document, all principal and interest otherwise due to Lender through the
end of the Modification Agreement shall be due and payable at the end of the
Modification Period and if not paid in full in Cash at that time shall bear
interest at the Default Rate from and after the end of the Modification Period.”

1.2       Deadline for Raising Monies. The first sentence of Section 5(a) of the
Modification Agreement, as previously amended by the Second Amendment, the First
Modification Amendment, the Second Modification Amendment, the Third
Modification Amendment, the Fourth Modification Amendment, the Fifth
Modification Amendment, the Sixth Modification Amendment, the Seventh
Modification Amendment, the Eighth Modification Amendment, the Ninth
Modification Amendment, the Tenth Modification Amendment, the Eleventh
Modification Amendment, the Twelfth Modification Amendment and the Thirteenth
Modification Amendment, is amended and restated in its entirety as follows:

 3 

 

“(a) The Borrower shall obtain: (i) at least $2,050,000 in net cash proceeds
from the issuance of Capital Stock (other than Disqualified Capital Stock) or
Debt on or prior to February 23, 2018; and (ii) an additional (A) $1,000,000 in
net cash proceeds from the issuance of Capital Stock (other than Disqualified
Capital Stock) or Debt on or prior to July 13, 2018 and (B) $250,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to May 15, 2019 (resulting in aggregate net cash
proceeds of $3,300,000); provided that all such Debt described in clauses (i)
and (ii) shall be subordinated to the Loans under the Credit Agreement on terms
satisfactory to the Lender in its sole discretion, except in the case of the
Tranche Three Loan under the Credit Agreement, which shall be subordinated to
the Tranche One Loan under the Credit Agreement on terms satisfactory to the
Lender in its sole discretion.”

1.3       Additional Covered Events. Recital C of the Modification Agreement is
amended and restated in its entirety as follows:

“C. Pursuant to the Binding Term Sheet, the parties agreed that: (i) the
Borrower would not make the principal payment due under the Credit Agreement on
December 31, 2017 until the end of the Modification Period, (ii) the Borrower
would not pay the principal installments due at the end of each calendar quarter
during the Modification Period, and (iii) because the Borrower’s Liquidity was
anticipated to fall below $3,250,000, the Liquidity required during the
Modification Period would be lowered; and the parties have further agreed that
(iv) the Borrower will not make the interest payments due under the Credit
Agreement on December 31, 2018, March 31, 2019 and June 30, 2019 until the end
of the Modification Period, and (v) any breaches by Holdings or the Borrower of
the minimum cash balance requirement formerly set forth in Section 5.3 of the
HealthCor Note and Warrant Purchase Agreement, as amended, that occurred on or
prior to March 27, 2019 will be permanently waived and shall not constitute
Events of Default under a Loan Document so long as such breaches have been
waived under the HealthCor Note and Warrant Purchase Agreement (items (i), (ii),
(iii), (iv) and (v), collectively, the “Covered Events”). For the avoidance of
doubt, the waiver set forth in item (v) of this Recital C shall survive the
occurrence of any Modification Termination Event. The Lender, the Agent,
Holdings, the Borrower and the Subsidiary Guarantor wish to enter into this
Agreement to set forth the terms and conditions pursuant to which the parties
will address the Covered Events.”

1.4       Liquidity. Section 5(b) of the Modification Agreement is amended and
restated in its entirety as follows:

“(b) The Borrower shall not suffer or permit Liquidity to be less than $0 at any
time. For the avoidance of doubt, any breach of the Liquidity covenant set forth
in Section 7.16 of the Credit Agreement during the Modification Period shall not
constitute an Event of Default under the Credit Agreement, Agreement Event of
Default or Modification Termination Event so long as Borrower does not suffer or
permit Liquidity to be less than $0 at any time.”

Article II.
REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and the Lender to enter into this Amendment, each
of Holdings, the Borrower and the Subsidiary Guarantor hereby represents and
warrants to the Agent and the Lender that as of the date hereof, both prior to
and after giving effect to this Amendment:

2.1       Organization. Holdings is a corporation validly existing and in good
standing under the laws of the State of Nevada; the Borrower is a corporation
validly existing and in good standing under the laws of the State of Texas; and
each other Loan Party and each of its Subsidiaries is duly organized, validly
existing and in good standing (as applicable) under the laws of the jurisdiction
of its incorporation or organization. Each Loan Party has all power and
authority and all material governmental approvals required for the ownership and
operation of its properties and the conduct of its business as now conducted and
as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

 4 

 

2.2       Due Authorization. The execution, delivery and performance of this
Amendment, and the performance of its obligations under the Modification
Agreement and Credit Agreement, each as amended hereby, have been duly
authorized by all necessary action on the part of each Loan Party that is a
party hereto.

2.3       No Conflict. The execution, delivery and performance of this Amendment
by each Loan Party that is a party hereto and the consummation of the
transactions contemplated hereby do not and will not (a) require any consent or
approval of, or registration or filing with or any other action by, any
Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of material Applicable Law, (ii) the charter, by-laws, limited liability company
agreement, partnership agreement or other organizational documents of any Loan
Party or (iii) any material agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any other Loan
Party (other than Permitted Liens and Liens in favor of the Agent created
pursuant to the Collateral Documents).

2.4       Incorporation of Representations and Warranties from Loan Documents.
Each representation and warranty by each Loan Party that is a party hereto
contained in the Modification Agreement, the Credit Agreement or in any other
Modification Document or Loan Document to which such Loan Party is a party is
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof (or as of a
specific earlier date if such representation or warranty expressly relates to an
earlier date).

2.5       No Default. Both prior to (except as expressly waived in Section 1.3
of the Twelfth Modification Amendment with the addition of item (v) to Recital C
as a Covered Event) and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing, and no Default or Event of
Default will result from the execution and delivery of this Amendment and the
consummation of the transactions contemplated herein.

2.6       Validity; Binding Nature. This Amendment has been duly executed by
each Loan Party that is a party hereto, and each of (i) this Amendment, (ii) the
Modification Agreement as amended hereby and (iii) the Credit Agreement as
amended hereby is the legal, valid and binding obligation of each Loan Party
that is a party hereto, enforceable against such Person in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

Article III.
MISCELLANEOUS

3.1       Modification and Loan Document. This Amendment is a Modification
Document and Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement.

3.2       Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to any future consent with
respect to, or waiver, amendment, modification or other change of, any of the
terms or conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

3.3       Reaffirmation. Each of Holdings, the Borrower and the Subsidiary
Guarantor hereby reaffirms its obligations under each Modification Document and
Loan Document to which it is a party. Each of Holdings, the Borrower and the
Subsidiary Guarantor hereby further ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted,
pursuant to and in connection with the Guarantee and Collateral Agreement or any
other Loan Document, to the Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof.

 5 

 

3.4       Fees and Expenses. The Borrower agrees to pay within five Business
Days of the Amendment Effective Date, by wire transfer of immediately available
funds to an account of the Agent designated in writing, reimbursement from the
Borrower of all costs and expenses incurred by the Agent and the Lender in
connection with this Amendment, including any and all fees payable or owed to
Gibson, Dunn & Crutcher LLP in connection with the drafting, negotiation, and
execution of this Amendment.

3.5       Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

3.6       Construction; Captions. Each party hereto hereby acknowledges that all
parties hereto participated equally in the negotiation and drafting of this
Amendment and that, accordingly, no court construing this Amendment shall
construe it more stringently against one party than against the other. The
captions and headings of this Amendment are for convenience of reference only
and shall not affect the interpretation of this Amendment.

3.7       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
(as permitted under the Credit Agreement).

3.8       GOVERNING LAW. THIS AMENDMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

3.9       Severability. The illegality or unenforceability of any provision of
this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.

3.10       Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Amendment, each of Holdings, the Borrower and the
Subsidiary Guarantor hereby releases and discharges the Lender and the Agent and
their affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all other claims, suits, actions, investigations, proceedings or
demands, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which Holdings, the Borrower or the Subsidiary Guarantor ever
had or now has against the Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of the Agent, any
Lender or any other Released Person relating to the Modification Agreement or
Credit Agreement or any other Modification Document or Loan Document on or prior
to the date hereof.

[Signature page follows]

 6 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as Holdings       By:
/s/ Steve G. Johnson     Name:  Steven G. Johnson     Title:    President and
Chief Executive Officer         CAREVIEW COMMUNICATIONS, INC.,   a Texas
corporation,   as Borrower       By: /s/ Steven G. Johnson     Name:  Steven G.
Johnson     Title:    President and Chief Executive Officer         CAREVIEW
OPERATIONS, L.L.C.,   a Texas limited liability company,   as Subsidiary
Guarantor       By: /s/ Steven G. Johnson     Name:  Steven G. Johnson    
Title:    President and Chief Executive Officer

 

 

 

[Signature Page to Fourteenth Amendment to Modification Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Agent       By: /s/ Christopher Stone     Name:  Christopher Stone    
Title:    CEO and Treasurer         PDL INVESTMENT HOLDINGS, LLC,   a Delaware
limited liability company,   as Lender       By: /s/ Christopher Stone    
Name:  Christopher Stone     Title:    CEO and Treasurer

 

 

 

[Signature Page to Fourteenth Amendment to Modification Agreement]

 

 



 

 